Citation Nr: 0608909	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than April 14, 2000, 
for the assignment of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1970 and from July 1973 to July 1977.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted TDIU from April 14, 2000.  In a February 2005 
decision the Board denied entitlement to an effective date 
prior April 14, 2000, for a grant of TDIU.  

The veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2005 Order, the Court vacated the Board's February 2005 
decision and remanded the case back to the Board for further 
adjudication.  The issue of entitlement to an effective date 
prior April 14, 2000, is now before the Board for further 
appellate consideration.  


FINDING OF FACT

A claim for a TDIU was received at the RO on November 7, 1997 
and a statement from a VA social worker was received on 
November 17, 1997 indicating that the veteran's PTSD rendered 
him unemployable.  




CONCLUSION OF LAW

The criteria for an effective date of November 17, 1997, for 
the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran dated 
in July 2004 specifically addressed the veteran's claim for 
an earlier effective date.  This letter, in conjunction with 
the February 2003 Statement of the Case, described the law 
and regulations governing, and described the type of evidence 
necessary to establish, an effective date for the assignment 
of a TDIU.  The July 2004 letter also informed him of who was 
responsible for obtaining what evidence and told the veteran 
to submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that, in a 90-Day Letter Response Form 
signed by the veteran and dated February 22, 2006, it was 
indicated that no relevant evidence was outstanding in this 
case.  Accordingly, the Board will now adjudicate the 
veteran's claim for an earlier effective date for a TDIU 
based on the evidence of record.  

A September 1977 rating decision granted service connection 
and a noncompensable rating for bilateral chondromalacia from 
July 2, 1977. A June 1991 rating decision granted service 
connection and a noncompensable rating for malaria. A March 
1997 hearing officer decision granted service connection and 
an initial 10 percent rating for PTSD from May 16, 1994. A 
June 1998 rating decision increased the rating for PTSD to 50 
percent from May 16, 1994. A December 7, 1999 Board decision 
increased the rating for PTSD to 70 percent, and a January 
2000 rating decision assigned the 70 percent rating from May 
16, 1994. The May 2002 rating decision granted TDIU from 
April 14, 2000.
Review of the record indicates a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On 
Unemployability) signed by the veteran and dated November 7, 
1997.  This was accompanied by a statement from the veteran 
in which he clearly claimed to be unemployable due to his 
service connected psychiatric disability.  The record also 
contains a statement from a social worker dated November 6, 
1997 that indicated, in essence, that the veteran was in 
receipt of a Global Assessment of Functioning score (GAF) of 
45 due to his psychiatric disability.  (A GAF score of 45 
indicates psychiatric symptomatology of such severity as to 
render the veteran unable to work.)

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004). For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2004).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998). In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions. Hazan v. Gober, 10 Vet App 511 
(1997).  

Because the date of the veteran's claim was prior to the date 
the entitlement to a TDIU was factually ascertainable, the 
effective date for a grant of a TDIU in this case is November 
17, 1997, the date of receipt of the statement from the 
social worker indicating that the veteran was unemployable 
with a GAF score of 45 due to service connected disability.  

An effective date earlier than November 1997 is not warranted 
because the record does not disclose a formal or informal 
claim for TDIU prior to that time.  Moreover, the evidence 
does not clearly demonstrate unemployability prior to that 
date.  For example, psychological tests performed in 
September 1995 included the Shipley Institute of Living 
Scale, Minnesota Multiphasic Personality Inventory-2, and the 
Personality Assessment Inventory revealed a GAF score of 
"55/60."  VA clinical records reveal that the veteran's 
PTSD was assessed as having a GAF score of "50-55."  GAF 
scores such as these do not demonstrate that the veteran's 
PTSD rendered him unemployable.  

Accordingly, the effective date for a grant of a TDIU in this 
case is November 17, 1997.  


ORDER

Entitlement to an effective date of November 17, 1997 for the 
assignment of a TDIU is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


